Title: To George Washington from Lieutenant Colonel William Palfrey, 16 June 1776
From: Palfrey, William
To: Washington, George



Sunday Morning 16 June 1776

Mr Palfrey presents his most respectful Compliments to his Excellency General Washington with the inclosed Return of the State of his Office—The Commissary General has inform’d Mr Palfrey he shall have a further demand in the course of ten days for 100,000 dollars, which, with the payment of the Connecticutt Militia, and the remainder of the Abstracts for April, will nearly, if not quite exhaust the Chest—Mr P. therefore requests his Excellency to back the application he intends to make to Congress for a further supply.
